IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DAVID C. HARRISON,                        : No. 294 WAL 2017
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (COMMONWEALTH OF                    :
PENNSYLVANIA),                            :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of January, 2018, the Petition for Allowance of Appeal is

DENIED.